This is a workmen’s compensation case. G. L. (Ter. Ed.) c. 152. It is an appeal by the insurer from a decree of the Superior Court awarding compensation to the dependent widow of a deceased employee. This decree was in conformity with the findings of the reviewing board. The finding of the board that the injury resulting in the death of the employee arose out of and in the course of his employment was warranted by the evidence. It cannot rightly be said that this finding was wholly speculative. And the evidence did not require a finding that the injury resulted from the employee’s being under the influence of alcoholic liquor. An affirmative finding to the contrary was permissible on the evidence. This is not a case for the allowance of costs under G. L. (Ter. Ed.) c. 152, § 14.